Citation Nr: 1444255	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-50 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active military service from January 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois

The Board notes that there is a substantial amount of evidence which has been associated with the claim file since the most recent supplemental statement (SSOC) of April 2012.  However, these records were obtained in relation to other pending claims, and while some treatment records note hypertension, it is only done so in the context of prior medical history.  Therefore, as the evidence of record prior to the last SSOC had already established a current diagnosis, these new records are not relevant, and an additional SSOC is not required prior to issuing a decision.  


FINDING OF FACT

The preponderance of the evidence weighs against a finding that hypertension was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service or by a service-connected disability, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Records reflect that the RO notified the Veteran of elements of service connection and the evidence needed to establish each element by telephone in October 2006.  Through this letter, VA served to provide notice of the information and evidence needed to substantiate the claim.  VA notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examinations and addendum in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Board notes that the record reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 1995.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In the present case, there is no indication that the Veteran was granted SSA disability benefits based on his hypertension currently on appeal.  Moreover, the Veteran has not contended that the medical records associated with the SSA claim are relevant for the hypertension claim. 

Accordingly, the Board finds that obtaining the Veteran's SSA records would not aid in substantiating his hypertension claim because they would not "give rise to pertinent information" concerning his hypertension.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).



II. Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013). 

There is no competent evidence of hypertension in service or within the first post-service year.  Therefore, service connection on a direct basis is not warranted. 

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A July 2007 VA examination notes the Veteran was diagnosed with hypertension 1990's and diabetes mellitus in 1984.  It was noted that the diabetes required increased medication but had no hypoglycemic reactions or ketoacidosis, and there were no vision, cardiovascular, skin, feet, bowel or bladder findings related to diabetes.  It was noted the Veteran did not have any diabetic nephropathy.  After a physical examination, the Veteran was diagnosed with hypertension which was not found to be due to diabetes mellitus.  The examiner noted that he had no cardiac disease.  

The Veteran was afforded another VA examination in May 2009.  After an examination of the Veteran, the examiner opined that hypertension is not due to or aggravated by diabetes mellitus as there is no renal disease.  

The Board finds the evidence cited above to be persuasive in finding that the Veteran's hypertension was not caused by or aggravated by diabetes mellitus.  Indeed, the examiner reasoned that since there is no renal or cardiac disease associated with the diabetes, the diabetes was not the cause of the hypertension nor did it aggravate it. 

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.

While the Veteran contends that his hypertension was caused or worsened by his diabetes mellitus, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying hypertension, or to identify that a disability such as hypertension is related to his service-connected diabetes.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension secondary to diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension secondary to diabetes mellitus is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


